DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, 27, 31, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 17, 19, 35, and 36 the claims each recite “a sprue section and a mold part section within an outer periphery of the mold cavity” and constitutes new matter. The claimed parts are not found in the outer periphery and the term outer periphery is not found in the original claims or specification. Examiner notes the claims are drawn to Fig. 4-8 which mold part section is at the periphery of the mold cavity, given these terms are understood to describe the same part, see part 3, Fig. 1 of the instant specification. Assuming the embodiment of Fig. 8 is being claimed, the sprue is centrally located in Fig. 8. 
Regarding claim 27, the claim recites “the supply conduits being arranged together with the sprue section in only one of the first mold half and second mold half of the molding tool” and contradicts claim 16, from which it depends. Claim 16 recites the embodiments of Fig. 4-8 where the supply lines 11 and 12 are located in separate mold halves. Claim 27 appears to recite the embodiment of Fig. 1-2 where a single mold half (1) includes both supply lines 11 and 12. Thus, claim 27 is new matter that is not supported by any single embodiment of the instant specification.
Regarding claim 31, the claim recites “the sprue section being arranged perpendicular to a parting plane of the first mold half and the second mold half of the molding tool” and is new matter that is not supported by any single embodiment of the instant specification. Claim 16 recites the embodiments of Fig. 4-8 where the supply lines 11 and 12 are located in separate mold halves resulting in a mixing calotte (15) that exhibits dimensions greater in the parallel direction than the perpendicular direction of the parting plane of the mold, see Fig. 6-8 . Claim 31 appears to recite the embodiment of Fig. 2 where a sprue (4) is perpendicular to the mold 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17, 19, 35, and 36 the claims each recite “a sprue section and a mold part section within an outer periphery of the mold cavity” and is indefinite. The claimed outer periphery is not clearly defined or found in the original claims or specification.  It is not clear how the mold part section is at the periphery of the mold cavity, given these terms are understood to describe the same part, see part 3 of the instant specification. For purposes of examination the mold part section and mold cavity will be understood to be the same part.
Regarding claim 27, the claim recites “the supply conduits being arranged together with the sprue section in only one of the first mold half and second mold half of the molding tool” and contradicts claim 16, from which it depends, rendering the claim indefinite. Claim 16 recites the embodiments of Fig. 4-8 where the supply lines 11 and 12 are located in separate mold halves. Claim 27 appears to recite the embodiment of Fig. 1-2 where a single mold half (1) includes both 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden (US 3,709,640 A).

Regarding claim 16, Boden meets the claimed method for the production of plastic parts, (E-caprolactams and copolymers, Col. 1, lines 6-12) having a first mold half (mold box section 2, Fig.1) and a second mold half (mold box section 3, Fig. 1) movable relative to the first mold half so as to allow the molding tool to be opened and closed, (Col. 2, lines 45-50) the (mold chamber 4, Fig. 1) therebetween when closed;  and supplying a first component and a second component into the mold cavity, (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1) the first component being supplied into the mold cavity through a first nozzle extending through the first mold half, (nozzle 8 enters via mold half 2, Fig. 1) and the second component being supplied into the mold cavity through a second nozzle extending through the second mold half. (nozzle 9 enters via mold half 3, Fig. 1)

Regarding claim 17, Boden meets the claimed wherein the mold cavity has a sprue section (sprue 10 and mixing chamber 7, Fig. 1) and a mold part section (chamber 4) within an outer periphery of the mold cavity (Examiner notes the sprue 10 is at the periphery of the mold cavity, Fig. 1), the outer periphery of the mold cavity being shaped to form a final plastic product therein, one of the sprue section and the mold part section of the mold cavity serving as a mixing chamber of the mold cavity, (Boden teaches mixing to be occur at mixing chamber 7 and complete mixing to occur in the sprue and mold cavity, see Col. 2, lines 16-20, Col. 3, lines 15-25. Thus the sprue 10 and mixing chamber of Boden meets the claimed sprue section serving as a mixing chamber)  the first component and the second component being supplied into the mixing chamber. (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1).

Regarding claim 23, Boden meets the claimed wherein the first component and the second component comprise E-caprolactam components. (Boden teaches E-caprolactams and their copolymers may be reacted, Col. 1, lines 6-12. Examiner interprets Boden to teach plural E-caprolactams which meets the claimed first and second component.)


Regarding claim 24, Boden meets the claimed wherein the mold cavity has a sprue section and a mold part section, and one of the sprue section and the mold part section of the mold cavity serving as a mixing chamber of the mold cavity for mixing the first component and the second component to form a mixture. (Boden teaches mixing to be occur at mixing chamber 7 and complete mixing to occur in the sprue and mold cavity, see Col. 2, lines 16-20, Col. 3, lines 15-25. Thus the sprue 10 and mixing chamber of Boden meets the claimed sprue section serving as a mixing chamber).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boden (US 3,709,640 A) in view of Morrison (US 4,412,805). 


Regarding claim 18, Boden meets the claimed the first component and the second component into the mold cavity. (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1).
Boden does not teach sensing a pressure in the mold cavity during the supplying.
Morrison meets the claimed sensing a pressure in the mold cavity during the supplying. (Morrison teaches additional transducers may be mounted upon the sprue bushing or elsewhere for sensing the pressure of the material within the mold cavity, see Col. 11, lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the pressure sensor taught by Morrison with the molding apparatus of Boden because the sensor data can be used for improved control of satisfactory filling and packing of the mold, see Col. 11, lines 4-7. 


Regarding claim 19, Boden meets the claimed wherein the mold cavity has a sprue section and a mold part section (sprue 10 and mixing chamber 7, Fig. 1) within an outer periphery of the mold cavity, (Examiner notes the sprue 10 is at the periphery of the mold cavity, Fig. 1),  the outer periphery of the mold cavity being shaped to form a final plastic product therein, (Boden teaches mixing to be occur at mixing chamber 7 and complete mixing to occur in the sprue and mold cavity, see Col. 2, lines 16-20, Col. 3, lines 15-25. Thus the sprue 10 and mixing chamber of Boden meets the claimed sprue section serving as a mixing chamber)  one of the sprue section and the mold part section of the mold cavity serving as a mixing chamber of the mold cavity, the first component and the second component being supplied into the mixing chamber,  (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1)
Boden does not teach the sensing of the pressure being conducted by a pressure sensor arranged within the sprue section.
Morrison teaches the sensing of the pressure being conducted by a pressure sensor arranged within the sprue section. (Morrison teaches additional transducers may be mounted upon the sprue bushing or elsewhere for sensing the pressure of the material within the mold cavity, see Col. 11, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the pressure sensor taught by Morrison with the molding apparatus of Boden because the sensor data can be used for improved control of satisfactory filling and packing of the mold, see Col. 11, lines 4-7. 


Claim 20, 21, 31, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boden (US 3,709,640 A) in view of Steinbichler et al. (US 2012/0313290 A1), hereinafter Stein.



Stein meets the claimed before supplying the first component and the second component into the mold cavity, a semi-finished fiber product is placed in a mold part section of the mold cavity. (Stein teaches placing a fiber or textile article into the mold before injection molding with two components, see [0016]. Stein teaches the flat textile article or fiber item to be crocheted fabrics, knitted fabrics, or randomly laid fiber mats, see [0016]-[0017]).
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the textile insert for the injection molding taught by Stein with the injection molding method of Boden because it achieves the predictable result of creating a fiber-reinforced plastic part, see Stein [0016]. 


Regarding claim 21, Boden as modified by Stein meets the claimed, wherein the semi-finished fiber product has a through opening or is locally thinned out. (Stein teaches the flat textile article or fiber item to be crocheted fabrics, knitted fabrics, or randomly laid fiber mats, see [0016]-[0017]. Examiner notes that a crocheted fabric has through openings and meets the claim.)


Boden meets the claimed wherein the mold cavity has a sprue section and a mold part section, the sprue section being arranged perpendicular to a parting plane of the first mold half and the second mold half of the molding tool. (Boden teaches the angle of the sprue can be varied to be perpendicular to the parting plane of the mold halves, see Col. 2, lines 42-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the angle of the sprue as taught by Boden with first embodiment of Boden in order to reduce casting defects due to the gases created, see Col. 1, line 60-67.


Regarding claim 32, Boden does not meet the claimed wherein the mold cavity has a sprue section and a mold part section, the molding tool further having a closable cleaning or flushing conduit or a switchable drain bore connected with the sprue section.
Stein meets the claimed wherein the mold cavity has a sprue section and a mold part section, the molding tool further having a closable cleaning or flushing conduit (Stein teaches a cleaning thrust rod can also be passed into the mixing chamber 5 and cleans the mixing chamber 5 after mixing and injection have occurred so that residues which have remained behind, whereby the mixing chamber 5 could otherwise become blocked, see [0027]) or a switchable drain bore connected with the sprue section. 



Regarding claim 33, Boden does not meet the claimed wherein the mold cavity has a sprue section and a mold part section, the molding tool further having at least one of an ejector and a vacuum module associated with the sprue section.
Stein meets the claimed wherein the mold cavity has a sprue section and a mold part section, the molding tool further having at least one of an ejector (Stein teaches a cleaning thrust rod can also be passed into the mixing chamber 5 and cleans the mixing chamber 5 after mixing and injection have occurred so that residues which have remained behind, whereby the mixing chamber 5 could otherwise become blocked, see [0027]) and a vacuum module associated with the sprue section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the thrust rod to eject and clean the molded parts taught by Stein with the molding method of Boden because it ensures the molding and mixing chambers do not become blocked, see [0027].


Claim 22, 25, 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Boden (US 3,709,640 A) in view of Breer et al. (US 3,794,451).  

Regarding claim 22, Boden meets the claimed wherein the mold cavity has a sprue section and a mold part section, (Examiner notes the sprue 10 is at the periphery of the mold cavity, Fig. 1), and the supplying of the first component and the second component into the mold cavity comprises filling the sprue section with a mixture of the first component and the second component, (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1) 
Boden does not explicitly teach the method further comprising: fully polymerizing the mixture to form a sprue part within the sprue section; and demolding the sprue part together with a plastic part formed within the mold part section.  
Breer meets the claimed the method further comprising: fully polymerizing the mixture to form a sprue part within the sprue section; and demolding the sprue part together with a plastic part formed within the mold part section. (Breer teaches the material in mixing chamber 112 is removed with the molded article, see Col. 1, lines 43-47, Col. 5, lines 28-30. Examiner notes the mixing chamber compartment 112 of Breer meets the claimed sprue since part 112 sits above cavity 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to remove the molded article and sprue/mixing chamber molded parts together as taught by Breer in the method of Boden because highly reactive components will react to complete and removal reduces the requirement to flush the sprue/mixing chamber after the process, see Col. 1, lines 26-31, Col. 5, lines 28-30.


(Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1) 
Boden does not teach the supply conduits each having a shut-off needle. 
Breer meets the claimed the supply conduits each having a shut-off needle. (Breer teaches nozzles 105 and 106 each consist of a casing 108 and needle 109 to control flow, see Fig. 1a, Col. 4, lines 60-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the needle of Breer with the injection molding process of Boden because it allow for control over the reactants introduced into the chamber, see Col. 3, lines 35-45. 


Regarding claim 26, Boden as modified by Breer meets the claimed wherein the shut-off needle of each of the supply conduits directly seals the respective one of the supply conduits at the sprue section. (Breer teaches nozzles 105 and 106 each consist of a casing 108 and needle 109 to control flow directly into mixing chamber compartment 112, see Fig. 1a, Col. 4, lines 60-67. Examiner notes the mixing chamber compartment 112 of Breer meets the claimed sprue since part 112 sits above cavity 118).


(Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1) 
Boden does not teach the supply conduits being arranged together with the sprue section in only one of the first mold half and second mold half of the molding tool.
Examiner notes this limitation directly contradicts the arrangement of claim 16 from which it depends, see rejection under 35 USC 112(b) above.
Breer meets the claimed the supply conduits being arranged together with the sprue section in only one of the first mold half and second mold half of the molding tool. (Breer teaches nozzles 105 and 106 each consist of a casing 108 and needle 109 to control flow in a section of workpiece 115, see Fig. 1a, Col. 4, lines 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to rearrange the supply conduits of Boden to be arranged in only one mold half as taught by Breer because it results in a mold part with a smooth surface, see Col. 2, lines 1-4. 

Regarding claim 34, Boden meets the claimed wherein the mold cavity has a sprue section and a mold part section, (sprue 10 and mixing chamber 7, Fig. 1) one of the sprue section and the mold part section of the mold cavity serving as a mixing chamber of the mold cavity, (Boden teaches mixing to be occur at mixing chamber 7 and complete mixing to occur in the sprue and mold cavity, see Col. 2, lines 16-20, Col. 3, lines 15-25. Thus the sprue 10 and mixing chamber of Boden meets the claimed sprue section serving as a mixing chamber).
Boden teaches the angle of the sprue can be varied to be perpendicular to the parting plane of the mold halves, see Col. 2, lines 42-47.
Boden does not explicitly teach the molding tool further having a mixing calotte formed in at least one of the first mold half and the second mold half and adjacent to at least one of the mixing chamber and a convex wall area projecting into the mold part section.
Breer meets the claimed the molding tool further having a mixing calotte formed in at least one of the first mold half and the second mold half and adjacent to at least one of the mixing chamber and a convex wall area projecting into the mold part section. (Breer teaches mixing area 112 to be convex into the mold cavity 118, see Fig. 1a, Col. 4, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to rearrange the mixing section of Boden to be arranged as taught by Breer because it results in a mold part with a smooth surface, see Col. 2, lines 1-4.

Regarding claim 35, Boden meets the claimed a method of producing plastic parts, (E-caprolactams and copolymers, Col. 1, lines 6-12) comprising: providing a molding tool having a first mold half (mold box section 2, Fig.1) and a second mold half  (mold box section 3, Fig. 1) movable relative to the first mold half so as to allow the molding tool to be opened and closed, (Col. 2, lines 45-50) the first mold half and the second mold half being configured to define a mold cavity therebetween when closed, (mold chamber 4, Fig. 1) the mold cavity having a sprue section and a mold part section within an outer periphery of the mold cavity, the outer periphery of the mold cavity being shaped to form a final plastic product therein, (Examiner notes the sprue 10 is at the periphery of the mold cavity, Fig. 1) one of the sprue section and the mold part section of the mold cavity serving as a mixing chamber of the mold cavity; (Boden teaches mixing to be occur at mixing chamber 7 and complete mixing to occur in the sprue and mold cavity, see Col. 2, lines 16-20, Col. 3, lines 15-25. Thus the sprue 10 and mixing chamber of Boden meets the claimed sprue section serving as a mixing chamber)  supplying a first component and a second component into the mixing chamber to form mixed components; (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1) filling the sprue section and the mold part section with the mixed components; (Col. 3, lines 13-15). 
Boden does not explicitly teach fully polymerizing and curing the mixed components to form a sprue part in the sprue section and a plastic part in the mold part section; and demolding the sprue part together with the plastic part from the first mold half and the second mold half.
Breer teaches fully polymerizing and curing the mixed components to form a sprue part in the sprue section and a plastic part in the mold part section; and demolding the sprue part together with the plastic part from the first mold half and the second mold half. (Breer teaches the material in mixing chamber 112 is removed with the molded article, see Col. 1, lines 43-47, Col. 5, lines 28-30. Examiner notes the mixing chamber compartment 112 of Breer meets the claimed sprue since part 112 sits above cavity 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to remove the molded article and sprue/mixing chamber molded parts together as taught by Breer in the method of Boden because highly reactive components will react to complete and removal reduces the requirement to flush the sprue/mixing chamber after the process, see Col. 1, lines 26-31, Col. 5, lines 28-30.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boden (US 3,709,640 A) in view of Breer et al. (US 3,794,451) and Steinbichler et al. (US 2012/0313290 A1), hereinafter Stein.
Regarding claim 36, Boden meets the claimed a method of producing plastic parts, (E-caprolactams and copolymers, Col. 1, lines 6-12) comprising: providing a molding tool having a first mold half (mold box section 2, Fig.1)  and a second mold half (mold box section 3, Fig. 1) movable relative to the first mold half so as to allow the molding tool to be opened and closed, (Col. 2, lines 45-50) the first mold half and the second mold half being configured to define a mold cavity therebetween when closed, (mold chamber 4, Fig. 1) the mold cavity having a sprue section and a mold part section within an outer periphery of the mold cavity, (Examiner notes the sprue 10 is at the periphery of the mold cavity, Fig. 1),  the outer periphery of the mold cavity being shaped to form a final plastic product therein, one of the sprue section and the mold part section of the mold cavity serving as a mixing chamber of the mold cavity, (Boden teaches mixing to be occur at mixing chamber 7 and complete mixing to occur in the sprue and mold cavity, see Col. 2, lines 16-20, Col. 3, lines 15-25. Thus the sprue 10 and mixing chamber of Boden meets the claimed sprue section serving as a mixing chamber)  the molding tool further having a plurality of supply conduits for supplying a first component and a second component, (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component, Col. 3, lines 13-15, Fig. 1)  and supplying the first component and the second component into the mixing chamber via the plurality of supply conduits. (Boden teaches nozzle 8 for a first component and nozzle 9 for a second component into mixing chamber 7, Col. 3, lines 13-15, Fig. 1)  
 the supply conduits being arranged together with the sprue section in only one of the first mold half and second mold half of the molding tool.
Breer meets the claimed the supply conduits being arranged together with the sprue section in only one of the first mold half and second mold half of the molding tool. (Breer teaches nozzles 105 and 106 each consist of a casing 108 and needle 109 to control flow in a section of workpiece 115, see Fig. 1a, Col. 4, lines 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to rearrange the supply conduits of Boden to be arranged in only one mold half as taught by Breer because it results in a mold part with a smooth surface, see Col. 2, lines 1-4. 
Boden as modified does not teach providing a separate tempering device for each of (i) the plurality of supply conduits, and (ii) the mixing chamber.
Stein meets the claimed providing a separate tempering device for each of (i) the plurality of supply conduits, (Stein teaches feed lines 13 can be surrounded by a heating element 23, Fig. 4, [0031]) and (ii) the mixing chamber. (Stein teaches heating mold 4 to 250C, see [0029]. Examiner notes mold 4 includes the mixing chamber 5, see Fig. 2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the heating element of Stein in the feed lines and mixing chamber with the molding process of Boden because it is important to keep the materials below the decomposition temperature during molding but above the melting temperature during supplying, see [0008], [0017]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744